Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE to 16/276,975 filed on 7/14/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102 (a)(1) as being taught by Yamada (WO 2017/217102).

Regarding claim 1, Yamada teaches:
A controller for a switched reluctance motor (Fig. 1 SR motor 1) including a rotor (rotor4), a stator (stator 3), and coils wound around the stator (excitation coil 2 wound around stator 3) and being mounted on a vehicle as a traveling drive source (Page 7 3rd para: SR motor 1 directly connected to crankshaft of the vehicle engine; thus as a traveling drive source), the controller comprising:
 a control unit configured to perform regenerative control (Page 8 2nd -3rd para: SR motor control system 10 , regeneration mode) to apply a positive voltage and a negative voltage to the coils (batteries provide positive and negative voltages to the coils) so that a current value of the coils maintains at or below a first target current value in a predetermined regenerative region (Page 4: so that the voltage value of the regenerative current does not exceed a predetermined threshold, thus so that a current value of the coils becomes a first target current value;  Page 4 mentions preventing the overvoltage charging of the power supply, thus the value of currents during regeneration is being maintained at a first target or below a first target to prevent overvoltage during regeneration) in response to a determination that a battery charge state value is less than a first predetermined value (i.e. the regeneration is performed when the battery charge state is not fully charged; because we have to prevent overvoltage; see also Page 3 the last 2 paragraphs),
wherein in response to determination that the battery charge state value is the first predetermined value or more, the control unit is configured to adjust the timing of at least one of an excitation start angle and an excitation end angle to reduce a section where a negative voltage is applied to the coils to be narrower than a section where a negative voltage is applied to the coils in a case where the battery charge state value is less than the first predetermined value ( Page 4 teaches about charging voltage to the power source, see 3rd para, thus battery charge state; voltage value of the regenerative current to not exceed  a predetermined threshold and prevent the overvoltage charging of the power supply and Page 6 1st para: regenerative current generated in the exciting coil, in order to prevent the voltage value of the regenerative current from exceeding a predetermined threshold value and controlling the ON-OFF of switching elements, thus delaying the start angle of the excitation coil; thereby narrowing a section where a negative voltage applied to the coils in a regeneration mode.
Examiner’s note: based on applicant’s filed specification, first predetermined value means fully charged; applying negative voltage means lowering the current value of the coil, reducing the application section of the negative voltage to be narrower than in the normal state means delaying at least one of the ON angle and the OFF angle; and where battery charge state value less than the first predetermined value means normal state).  

Regarding claim 2, Yamada teaches:
The controller for the switched reluctance motor according to claim 1, wherein, in response to determination that the battery charge state value is the first predetermined value or more, the control unit is configured to delay at least one of the excitation start angle (Page 6 1st para: regenerative current generated in the exciting coil, in order to prevent the voltage value of the regenerative current from exceeding a predetermined threshold value and controlling the ON-OFF of switching elements, thus delaying the start angle of the excitation coil), which is a phase where a positive voltage is started to be applied to the coils in the predetermined regenerative region, and the excitation end angle, which is a phase where a negative voltage is started to be applied to the coils in the predetermined regenerative region, more than that in a case where the battery charge state value is less than the first predetermined value (See fig. 2-3, 7 and 10).  

Regarding claim 4, Yamada teaches:
The controller for the switched reluctance motor according to claim 1,
Fig. 7 shows a positive voltage being applied thus positive voltage mode); a circulation mode, in which a negative voltage and a zero voltage are alternately applied to the coils (Fig. 7 shows negative voltage zero voltage alternately applied to the coil, thus circulation mode); and a negative voltage mode, in which a negative voltage is applied to the coils to lower the current value of the coils (Fig. 7 shows a negative voltage being applied after the circulation mode, thus negative voltage mode), and
 in response to determination that the battery charge state value is the first predetermined value or more, the regenerative control expands a section, in which the zero voltage is applied in the circulation mode, to be wider than that in a case where the battery charge state value is less than the first predetermined value (Page 5 last para- Page 6: the control means may turn on the switching element at a timing when the energizing coil is not energized during the power regenerating operation accompanied by the circulation boosting, so that the boosting of the capacitor and the charging of the power supply are controlled by control so that it is possible to perform a stable power generation operation, thus by expanding the section where the zero voltage is applied, the control means stable power generation power).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2017/217102) in view of Lyons (US 5,941,328).

Regarding claim 3, Yamada doesn’t explicitly teach:
wherein in response to determination that the battery charge state value is the first predetermined value or more, the control unit is configured to apply a positive voltage and a negative voltage to the coils so that the current value of the coils maintains at or below a second target current value, which is more than the first target current value.  
However, Lyons teaches in Fig. 4 and col. 5 line 51- col. 6 line 26 first charge and second charge with respect to blocks 416 and 418 of Fig. 4. First charge interpreted as first target current value and second charge interpreted as second target current value.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second target current being greater than the first target current  in order to consider the difference in charge between the predetermined charge and full charge (see Lyons col. 5 line 1-13).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2017/217102) in view of Jahshan (US 2015/0318772).

Regarding claim 6, Yamada doesn’t explicitly teach:
wherein the switched reluctance motor is mounted on a rear side of the vehicle.  
However, Jahshan teaches in para 0214 and Fig. 38 an electric motor 53 mounted at the rear of the vehicle.
.

Claim Objections
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed with respect to claims 1-4 and 6 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to dependent claim 7 are persuasive.

Applicant has argued that Yamada does not expressly or inherently disclose at least “wherein in response to determination that the battery charge state value is the first predetermined value or more, the control unit is configured to adjust a timing of at least one of excitation start angle and an excitation end angle to reduce a section where a negative voltage is applied to the coils to be narrower than a section where a negative voltage is applied to the coils to be narrower than a section where a negative voltage is applied to the coils in a case where the battery charge state value is less than the first predetermined value”.
Examiner answers that the controlling of the ON-OFF of switching elements in order to prevent the voltage value of the regenerative current from exceeding a predetermined threshold value is done 
Applicant’s limitation “determining that a battery charge state value is less than a predetermined value” is interpreted as when the battery is less than fully charged based on the specification; thus not fully charged. 

Applicant has argued that:

 “Paragraph [0038] of Yamada discloses that the PWM control is performed on the second switching device so that the voltage value of the regeneration current does not exceed the control voltage (threshold value) Vs, and if the voltage value exceeds Vs, the duty of the PWM control is reduced to reduce the voltage to suppress the voltage fluctuation. That is, what is disclosed in Yamada is that during the motor regeneration, the ripple of the regeneration voltage is reduced by performing the PWM control on the switching device (i.e., by changing the pulse width while maintaining the (peak) value of the pulse signal) based on the detection value of the voltage detection circuit. Accordingly, Yamada merely discloses that pulse width is changed but does not disclose or suggest the technical concept to reduce the application section of the negative voltage”.

	Examiner answers: The switched reluctance machine operates in the regenerative mode when the phase current is in the descending region, thus negative region. In page 4, 3rd paragraph, it is stated that “wherein the switching element is constituted by an FET, and the control means controls the FET so that the voltage value of the regenerative current does not exceed a predetermined threshold when returning the electric charge stored in the capacitor to the power source side PWM control may be performed. By controlling the charging voltage to the power source in this manner, it is possible to prevent the overvoltage charging of the power supply…” Examiner interprets the charging voltage to the power source as the negative voltage claimed and Yamada states in this paragraph to control the st paragraph states also “wherein in the regenerative mode, in order to prevent the voltage value of the regenerative current from exceeding a predetermined threshold value, controlling the ON/OFF of the second switching elements. The controlling of these switches is to perform delay and advance angle and therefore to adjust the timing of a start angle and an end angle, which are ON angle and OFF angle respectively. When it is determined that the battery charge state is the first predetermined value, that is when it is fully charged, Yamada’s art states that it prevents overvoltage during regeneration therefore, reducing the voltage, which is the negative voltage. 

	Applicant has argued that:

	Paragraph [0047] of Yamada describes the change of the winding current when the regenerative mode and the reflux mode are repeated. As illustrated in FIG. 7 of Yamada, when the regenerative current exceeds the reference supply value Ir, the reflux mode is performed. The change between the regenerative mode and the reflux mode is performed in every control cycle, and when the regenerative current is reduced by the reflux mode, in the next control cycle, the regenerative mode is performed. After that, when the regenerative current value exceeds the reference supply current value Ir, in the next control cycle, the mode is switched to the reflux mode, and those modes are alternately set. Yamada merely discloses that the regenerative mode and the reflux mode are alternately performed to reduce the load to the devices, but does not disclose that, in the first regenerative control (i.e., in the control when the SOC is the predetermined value or more), the applied section of the negative voltage is reduced in comparison with the first regenerative control (regenerative control in normal time).


	Examiner replies that this argument is close to the one answered above. Page 6 1st paragraph states also “wherein in the regenerative mode, in order to prevent the voltage value of the regenerative current from exceeding a predetermined threshold value, controlling the ON/OFF of the second switching elements. The controlling of these switches is to perform delay and advance angle and therefore to adjust the timing of a start angle and an end angle, which are ON angle and OFF angle respectively. When it is determined that the battery charge state is the first predetermined value, that is when it is fully charged, Yamada’s art states that it prevents overvoltage during regeneration therefore, reducing the voltage, which is the negative voltage. 

Applicant has argued that:

In contrast with the cited references, the claimed subject matter adjusts a timing of at least one of an excitation start angle and an excitation end angle to reduce a section where a negative voltage is applied to the coils to be narrower than a section where a negative voltage is applied to the coils in a case where the battery charge state value is less than the first predetermined value. For example, a section where a negative voltage is applied to the coils in FIG. 6 is narrower than a section where a negative voltage is applied to the coils in FIG. 5 by adjusting the timing of at least one of an excitation start angle and an excitation end angle.

	Examiner answers. Even though the reduction of the negative voltage is shown on Applicant’s drawings, Figs. 5 and 6, and Yamada’s figure doesn’t show separate figures to show the reduction of negative voltages using plurality of drawings, Yamada teaches in Fig. 7 at least the excitation period then the regeneration period inducing negative voltage. However, in the specification, Yamada clearly mentions to prevent overvoltage the switches are controlled such that there’s no overflow of current during regeneration, clearly while switching the switches ON and OFF, the start angle or the end angle gets adjusted and the negative voltage gets reduced to maintain the State of Charge of the battery at or less fully charged.

	Applicant has argued that claims 3 and6 are patentable over the cited references at least based on their dependence from independent claim 1.
	
	Examiner believes claim 1 is not patentable over the prior art Yamada. Therefore, the dependent claims are not patentable based on their dependencies. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                      11/12/21

/KAWING CHAN/Primary Examiner, Art Unit 2846